UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-34996 SPARTAN GOLD LTD. (Exact name of registrant as specified in its charter) Nevada 27-3726384 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 13951 N. Scottsdale Rd., Suite 233 Scottsdale, AZ (Address of principal executive offices) (Zip Code) (480) 391-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of as of November 9, 2011 the registrant had632,892,868 shares of its Common Stock, $0.001 par value, outstanding. SPARTAN GOLD LTD. FORM 10-Q SEPTEMBER 30, 2011 INDEX PART I– FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 3 Statements of Operations for the Three Months and Nine Months Ended September 30, 2011 and 2010 and for the Period July 8, 2010 (Inception of Exploration Stage) to September 30, 2011 (unaudited) 4 Statement of Stockholders’ Deficit for the Period September 6, 2007 (Inception) to September 30, 2011 (unaudited) 5 Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 and for the Period July 8, 2010 (Inception of Exploration Stage) to September 30, 2011 (unaudited) 8 Notes to Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II– OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1.A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. (Removed & Reserved) 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURE 31 2 PART I – FINANCIAL INFORMATION Item1. Financial Statements SPARTAN GOLD LTD. (An Exploration Stage Company) Balance Sheets September 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses - Total current assets Property and equipment, net - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Due to related parties - Secured convertible promissory note - Total liabilities Commitments and contingencies - - Stockholders' deficit: Common stock $.001 par value 1,000,000,000 shares authorized, 253,837,668 and 213,754,334 shares issued and outstanding, at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Issued and unearned stock compensation ) - Deficit accumulated from prior operations ) ) Deficit accumulated during the exploration stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited financial statements. 3 SPARTAN GOLD LTD. (An Exploration Stage Company) Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended For the Period July 8, 2010 (Inception of Exploration Stage) to September 30, September 30, September 30, September 30, September 30, Revenue $
